Citation Nr: 1646141	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-07 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an initial compensable rating for service-connected asbestosis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1954 to January 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision denying entitlement to TDIU and a June 2015 rating decision granting entitlement to asbestosis and assigning a noncompensable rating.

In September 2014, the Veteran testified via videoconference at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This matter was previously before the Board in November 2014 when the Board denied the claim of entitlement to TDIU.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  The Court set aside the prior decision and remanded the matter for readjudication.  As discussed in the Remand section below, it is necessary to remand the matter prior to readjudicating the merits of the claim.

[In November 2014, the Board also remanded the Veteran's claim of entitlement to service connection for degenerative arthritis of the spine for the issuance of a statement of the case.  The RO issued a statement of the case in November 2016.  Because the Veteran has not yet filed a substantive appeal, the issue is not currently before the Board.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO issued a rating decision in June 2015 granting service connection for asbestosis and assigning a noncompensable disability rating.  The Veteran filed a timely notice of disagreement in July 2015 which confers Board jurisdiction over that issue.  However, the RO has not yet issued a statement of the case regarding that claim.  Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the RO to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c) (2016), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the TDIU claim, the Board will not decide that issue now as it is inextricably intertwined with the increased rating claim being remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims "are inextricably linked together" where a favorable decision on one "could have a significant impact" the other).  (The Veteran seeks a 20 percent rating for his asbestosis.)

In addition, the last VA examination with respect to the Veteran's hearing loss was in 2012 and there is evidence of record suggesting that the Veteran's hearing has worsened with respect to his occupational functioning.  See, e.g., October 2016 Private Opinion Letter (discussing evidence and basing opinion, in part, on worsening reflected in medical records subsequent to the 2012 examination).  For these reasons, the Board will remand this matter to obtain an updated VA examination with respect to the hearing loss.  See Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  

The Board also finds that additional medical opinion will be helpful in resolving factual questions relating to the interrelation, if any, between, the Veteran's hearing loss and cognitive difficulties that may be associated with the hearing loss.  See July 2010 VA Examination; accord 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006); 38 C.F.R. § 20.01(a).

Finally, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The rating boards are required to submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  

Given the evidence and the CAVC's discussion, the Board will instruct the RO to refer the TDIU matter to the Director after the additional development to ensure the Veteran receives the full procedural benefits provided by regulation.  The Veteran should understand that this is a determination that referral is warranted, but is not a final, conclusive determination by the Board that he is unemployable due to his service-connected disabilities.  The Board will make a final determination with respect to entitlement to TDIU if the matter returns to the Board after readjudication below.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from the VA Medical Center in El Paso from June 2015 to the present.

2. After conducting any additional development deemed necessary, schedule a VA examination to evaluate the current severity of the Veteran's service-connected hearing loss.  The examiner should specifically comment on the impact the condition has on the Veteran's occupational functioning.  

3.  Then, schedule a VA examination to be performed by an appropriate medical professional (e.g. neurologist, psychiatrist or other mental health professional) for the purpose of evaluating the Veteran's cognitive functioning and obtaining an opinion regarding the impact, if any, of the Veteran's hearing loss on his cognitive abilities, including his memory, concentration, and social functioning.  

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner should address the following:

Identify and describe the impact, if any, that the Veteran's service-connected hearing loss has (or has had) on his cognitive abilities, including memory, concentration, and social functioning, particularly as it relates to the Veteran's ability to obtain and maintain employment. 

It would be helpful if the examiner discussed the July 2010 VA examination report which indicated the Veteran's hearing loss may have contributed to memory loss, decreased concentration, poor social interactions, and difficulty following instructions.

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

4.  Issue a statement of the case pertaining to entitlement to an initial compensable rating for asbestosis.  In connection therewith, provide the Veteran with appropriate notice of his appellate rights.  The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed after receiving the statement of the case.  See 38 C.F.R. § 20.202 (2016).

5.  Then, refer the Veteran's case to the Director, Compensation and Pension Service for consideration of whether TDIU on an extraschedular basis is warranted.

6.  Thereafter, readjudicate the TDIU claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case on that issue.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

